DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to application number 17/095,130 filed 11/11/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hermel (US 2008/0073315).

1: Hermel discloses a sidewall of a container for storing liquid contents, the sidewall 12-14 comprising: 
a grip portion extending from a base of the container; 
a plurality of grip portion ribs arranged in the grip portion; 
a label portion extending from the grip portion and transitioning to a shoulder of the container; 
a plurality of label portion ribs arranged in the grip portion; 

one or more recessed columns 8 extending from the base to the bell (see annotated figure below).


    PNG
    media_image1.png
    648
    515
    media_image1.png
    Greyscale

2: Hermel discloses the sidewall of claim 1, wherein each of the grip portion ribs comprises a deep rib portion that transitions to shallow rib portions at opposite ends of the grip portion rib (see annotated figure below).


    PNG
    media_image2.png
    234
    324
    media_image2.png
    Greyscale


3: Hermel discloses the sidewall of claim 2, wherein a flat sidewall portion is disposed between adjacent shallow rib portions (see annotated figure below).


    PNG
    media_image3.png
    234
    324
    media_image3.png
    Greyscale


4: Hermel discloses the sidewall of claim 3, wherein the flat sidewall portions are vertically aligned so as to comprise at least a portion of the one or more recessed columns 8 (fig. 2).

5: Hermel discloses the sidewall of claim 3, wherein flat sidewall portions divide each grip portion rib into rib segments disposed around a perimeter of the grip portion (see annotated figure of claim 1).




    PNG
    media_image4.png
    234
    324
    media_image4.png
    Greyscale


7-9: Hermel discloses the sidewall of claim 1, wherein each of the label portion ribs (section 13) comprises one or more deep rib portions that share intervening shallow rib portions (see annotated figure below).


    PNG
    media_image5.png
    234
    324
    media_image5.png
    Greyscale



10: Hermel discloses the sidewall of claim 9, wherein the flat sidewall portions are vertically aligned so as to comprise at least a portion of the one or more recessed columns 8 (fig. 2).

11-12, 18: Hermel discloses the sidewall of claim 1, further comprising a first rib and a second rib that are respectively disposed above and below the label portion (fig. 2 shows section 13 comprised of numerous flat ribs alternating with numerous shallow ribs).

13: Hermel discloses the sidewall of claim 12, wherein the first rib and the second rib each includes three rib segments that are circumferentially disposed and substantially perpendicular to the longitudinal axis of the container (see annotated figure below).


    PNG
    media_image4.png
    234
    324
    media_image4.png
    Greyscale

14: Hermel discloses the sidewall of claim 12, wherein the shallow portions are vertically aligned so as to comprise at least a portion of the one or more recessed columns 8 (fig. 2).

15: Hermel discloses the sidewall of claim 1, wherein the one or more recessed columns 8 are aligned with strap ribs 15 disposed in the base 14 so as to transfer forces along the sidewall of the container and thus provide resistance to leaning, load crushing, and/or stretching of the container [0026].

16-17: Hermel discloses the sidewall of claim 1, wherein at least a portion of the one or more recessed columns comprises a vertical alignment of flat sidewall portions comprising the grip and label portions ribs (fig. 1, 4A, B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/Examiner, Art Unit 3735    
.
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735